Case 1:17-cv-09439-LTS-KNF Document 65
                                    64 Filed 09/08/20
                                             08/19/20 Page 1 of 9




                                                MEMO ENDORSEMENT
           Case 1:17-cv-09439-LTS-KNF Document 65
                                               64 Filed 09/08/20
                                                        08/19/20 Page 2 of 9




9/5/20

The Court is not able to provide litigants or their counsel advice. Counsel is directed to review the relevant
Local Civil Rule of this court and the associated Committee Note and to proceed in strict accordance with the
same.


SO ORDERED:

                                            , ,USMJ
Case 1:17-cv-09439-LTS-KNF Document 65
                                    64 Filed 09/08/20
                                             08/19/20 Page 3 of 9
Case 1:17-cv-09439-LTS-KNF Document 65
                                    64 Filed 09/08/20
                                             08/19/20 Page 4 of 9
Case 1:17-cv-09439-LTS-KNF Document 65
                                    64 Filed 09/08/20
                                             08/19/20 Page 5 of 9
Case 1:17-cv-09439-LTS-KNF Document 65
                                    64 Filed 09/08/20
                                             08/19/20 Page 6 of 9
Case 1:17-cv-09439-LTS-KNF Document 65
                                    64 Filed 09/08/20
                                             08/19/20 Page 7 of 9
Case 1:17-cv-09439-LTS-KNF Document 65
                                    64 Filed 09/08/20
                                             08/19/20 Page 8 of 9
Case 1:17-cv-09439-LTS-KNF Document 65
                                    64 Filed 09/08/20
                                             08/19/20 Page 9 of 9
